 
Exhibit 10.11

Agreement




   This Agreement is entered into between Apro Bio Pharmaceutical Corporation, a
Colorado corporation (the "Company") and David Floor (“Floor”), this 8th day of
January, 2009.



Recitals


       Whereas, Floor has been employed as an officer and director of the
Company pursuant to an employment agreement dated March 1st, 2006, a copy of
which is attached hereto as Exhibit A..


       Whereas, Floor has agreed to resign as an officer and director of the
Company at the Closing Date (as hereinafter defined).


       Whereas, the parties desire to amicably resolve their outstanding issues.

Agreement


       Now, therefore, for good and valuable consideration, the receipt of which
is hereby acknowledged by both parties, the parties agree as follows:



1.
Resignation.  Floor hereby resigns as an officer and director of the Company
effective on the closing date (the “Closing Date) of the proposed merger between
the Company and Across America Financial Services, Inc. pursuant to an Agreement
and Plan of Merger dated November 17, 2008, and affirms that he is no longer
acting as an officer or director of the Company.



2.
Payment.  In consideration of the agreements set forth in this Agreement, the
Company, in full and final settlement of all of Floor’s stated and unstated
claims, including any claim for severance, reimbursement of vacation or sick
pay, or other compensation, or any other rights or obligations which may be
asserted by Floor, agrees to make the following payment, and issue the shares
provided for, to Floor (the “Payment and Issuance”):



 
(a)
The Company, shall pay to Floor $95,000 in cash or certified funds within 5 days
of Closing Date. Such payments reflect $75,000 of compensation and reimbursement
of $20,000 of expenses.



 
(b)
The Company shall issue to Floor 50,000 shares of the Company’s restricted
common stock within 5 days of the Closing Date.




 
.

3.
Confidentiality.  Floor agrees that he will not, without the prior written
consent of the Company, directly or indirectly disclose to any individual,
corporation or other entity (other than the Company or its affiliates or their
respective officers, directors or employees entitled to such information) or use
for their own or such another’s benefit, any information, whether or not reduced
to written or other tangible form, which (a) is not generally known to the
public or in the industry; (b) has been treated by the Company as confidential
or proprietary; and (c) is of competitive advantage to the Company or any of its
Affiliates (such information being referred to in this paragraph as
"Confidential Information").  Confidential Information which becomes generally
known to the public without violation of this Agreement shall cease to be
subject to the restrictions of this



4.
Non-Disparagement.



 
a.
Effective the Closing Date, Floor agrees that he shall not make any disparaging
statements about the Company or its affiliates or the directors, officers or
employees of any of them; provided that the provisions of this clause shall not
apply to truthful testimony as a witness, compliance with other legal
obligations, or truthful assertion of or defense against any claim of breach of
this Agreement, or to his truthful statements or disclosures to officers or
directors of the Company, and shall not require Floor to make false statements
or disclosures.



 
b.
The Company agrees that neither it nor its affiliates, directors,  officers, nor
employees of the Company nor any spokesperson for any of them shall make any
disparaging statements about Floor; provided that the provisions of this clause
shall not apply to truthful testimony as a witness, compliance with other legal
obligations, truthful assertion of or defense against any claim of breach of
this Agreement or truthful statements or disclosures to Floor, and shall not
require false statements or disclosures to be made.

 


 


 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
5.
 
Releases.  Except for a claim based upon a breach of this Agreement and the
performance of the obligations contained herein, effective as of the Closing
Date Floor shall release the Released Parties (as defined below), and the
Company shall release Floor, from any and all claims, suits, demands, actions or
causes of action of any kind or nature whatsoever, whether the underlying facts
are known or unknown, which Floor or the Released Parties have or now claim, or
might have or claim, pertaining to or arising out of Floor’s employment by the
Company or his separation therefrom, or any breach or non-performance of any
employment or other agreements with Floor, or under any local, state or federal
common law, statute, regulation or ordinance, including without limitation those
claims dealing with employment discrimination, including without limitation,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., 42 U.S.C. § 1981, Americans with Disabilities Act, or claims for breach of
contract, for breach of fiduciary duty, for misrepresentation, for defamation,
for wrongful discharge under the common law of any state, for infliction of
emotional distress or for any other tort under the common law of any
state.  This release shall run to and be binding upon the Company and each of
its affiliates, and all predecessors, successors and assigns thereof and each of
their

 
 
members, trustees, shareholders, partners, principals, members, directors,
officers, trustees, employees, agents and attorneys, past or present, and all
predecessors, successors, heirs and assigns thereof (collectively, "Released
Parties").  This release shall also run to and be binding upon Floor, and all
predecessors, successors and assigns thereof and each of his employees, agents
and attorneys, past or present, and all predecessors, successors, heirs and
assigns thereof.

 
6.
Covenant Not to Sue.  To the maximum extent permitted by law, as of the Closing
Date, the Company and Floor covenant not to sue or to institute or cause to be
instituted any action in any federal, state or local agency or court against the
other party regarding the matters covered by the release contained in paragraph
5 above (except to enforce the terms of this Agreement).  If any party breaches
the terms of the release and covenant not to sue, then the aggrieved party shall
be entitled to recover its costs, including reasonable attorneys’ fees incurred
in defending such action.

 
7.
Company Property.  Upon execution of this Agreement, Floor shall return all of
the Company’s personal property to the Company, including all Confidential
Information, books and records of the Company and any other property of the
Company or its affiliates.



8.
Modification.  No modification of this Agreement shall be valid unless signed by
the party against whom such modification is sought to be enforced.



9.
Legal Counsel.  Floor acknowledges that he has carefully read and fully
understands the terms and provisions of this Agreement and all of their rights
and obligations thereunder, has had an opportunity to be represented by legal
counsel of his choosing prior to executing this Agreement which contains a
general release and waiver and that his execution of this Agreement is
voluntary.



10.
No Admission.  The parties agree that neither this Agreement nor performance
hereunder constitutes an admission by any party of any violation of any federal,
state or local law, regulation, common law, of any breach of any contract or any
other wrongdoing of any type.



11.
Entire Agreement.  This instrument constitutes the entire agreement between the
parties.



12.
Severability.  If any provision, section, subsection or other portion of this
Agreement shall be determined by any court of competent jurisdiction to be
invalid, illegal or unenforceable in whole or in part, and such determination
shall become final, such provision or portion shall be deemed to be severed or
limited, but only to the extent required to render the remaining provisions and
portions of this Agreement enforceable.  This Agreement as thus amended shall be
enforced so as to give effect of the intention of the parties insofar as that is
possible.  In addition, the parties hereby expressly empower a court of
competent jurisdiction to modify any term or provision of this Agreement to the
extent necessary to comply with existing law and to enforce this Agreement as
modified.





 
Page 2 of 5

--------------------------------------------------------------------------------

 




13.
Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of Colorado.



14.
Counterparts.  This Agreement may be signed in multiple counterparts, each of
which shall be deemed to be an original for all purposes.



15.
Term of Agreement.  This Agreement shall terminate, and be of no futher force or
effect, if the Payment and Issuance is not completed in its entirety on or
before February 27, 2009.  In the event this Agreement termintats as provided in
this paragraph, the resignation of Floor pursuant to paragraph 1 shall have no
effect on the payment or other obligations of the Company or its successor under
the Employment Agreement.





IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.





 
Apro Bio Pharmaceutical Corporation
         
 
By:   
/s/ Vicki D.E. Barone__________________    
Printed Name:  
Vicki D.E. Barone____________________
   
Its:  
Chair______________________________                                    
Name:  
 David Floor_________________________  


 


 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
 
AMENDMENT TO SETTLEMENT AGREEMENT


This Amendment, entered into this 24th day of February, 2009, modifies the
Agreement by and among Apro Bio Pharmaceuticals Corporation (the “Company”) and
Dave Floor (“Floor”) dated January 8, 2009 (the “Settlement Agreement”).


WHEREAS, the Parties desire to amend the Settlement Agreement as set forth
below, for the purposes of extending the term of Agreement until after the
Company’s pending merger with Across America Financial Services, Inc.


NOW THEREFORE, the Company and Floor agree to amend the Agreement as follows:


Section 15 Term of Agreement is amended so that “February 27, 2009” is deleted
and replaced with “March 16, 2009”.


All of the terms and conditions of the original Agreement and Schedules remain
in full effect, unless specifically modified by the terms herein.


IN WITNESS WHEREOF, the parties hereto hereby execute this Amendment by their
duly authorized representatives on the dates set forth below.
 


/s/ Dave Floor ________________________
 
Dave Floor
Date                                              
           
/s/ Vicki D. E. Barone __________________
 
Vicki D. E. Barone
Date                                               
                                             
Chairman of the Board
 
Apro Bio Pharmaceutical Corporation
 

 


 
Page 4 of 5

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO SETTLEMENT AGREEMENT


This Second Amendment, entered into this 16th day of March, 2009, modifies the
Agreement by and among Apro Bio Pharmaceuticals Corporation (the “Company”) and
Dave Floor (“Floor”) dated January 8, 2009 (the “Settlement Agreement”) and the
Amendment to Settlement Agreement dated February 24, 2009.


WHEREAS, the Parties desire to amend the Settlement Agreement as set forth
below, for the purposes of extending the term of Agreement until after the
Company’s pending merger with Across America Financial Services, Inc.


NOW THEREFORE, the Company and Floor agree to amend the Agreement as follows:


Section 15 Term of Agreement is amended so that “March 16, 2009” is deleted and
replaced with “April 1, 2009”.


All of the terms and conditions of the original Agreement and Schedules remain
in full effect, unless specifically modified by the terms herein.


IN WITNESS WHEREOF, the parties hereto hereby execute this Amendment by their
duly authorized representatives on the dates set forth below.
 


/s/ Dave Floor ________________________
 
Dave Floor
Date                                              
           
/s/ Vicki D. E. Barone __________________
 
Vicki D. E. Barone
Date                                               
                                             
Chairman of the Board
 
Apro Bio Pharmaceutical Corporation
 

 
Page 5 of 5
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 